867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald James McCOMBS, a/k/a Doc, Defendant-Appellant.
No. 88-7202.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1988.Decided:  Jan. 17, 1989.

Donald James McCombs, appellant pro se.
Robert Joseph Seidel, Jr.  (Office of the U.S. Attorney), for appellee.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Donald James McCombs appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to appeal in forma pauperis and dismiss the appeal on the reasoning of the district court.  United States v. McCombs, C/A No. 88-83-NN;  CR No. 86-33-NN (E.D.Va. July 1, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.